DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1- 9 and 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beeler et al. (Patent: US 9,865,072 B2) in view of Bickel et al. (Patent: US 9,082,222 B2), Beeler et al., Beeler2,  (Publication: 2017/0091529 A1 ) and Bansal et al. (Publication: 2018/0174146 A1).

Regarding claim 1, Beeler discloses a computer-implemented method for generating computer animations of facial expressions, the method comprising ( column 15 lines 10 to 30 - a system includes a memory storing an application for generating computer animation of facial expression. ): 
Remaining language, see rejection on claim 20.

Regarding claim 2, see rejection on claim 12,

Regarding claim 3, Beeler in view of Bickel, Beeler2, Bansal discloses all the limitation of claim 1.
Beeler discloses determining a set of locations corresponding to one or more regions of a skull of the performer (column 5 line 45 to column 6 line 10 -  During training stage 110, multiple small patches of the images are identified that include the finer-scale details (e.g., wrinkles) that are to be added to an enhanced model during stage 120. From these patches, the training engine is taught to predict the shape of the finer-scale details (e.g., wrinkles) on the skull and given the captured appearance in an image  with respect to FIGS. 3-8.); and 
generating the second set of values based on the set of locations (column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions.  column 5 line 45 to column 6 line 10 -  During training stage 110, multiple small patches of the images are identified that include the finer-scale details (e.g., wrinkles) that are to be added to an enhanced model during stage 120. From these patches, the training engine is taught to predict the shape of the finer-scale details (e.g., wrinkles) given the captured appearance in an image  with respect to FIGS. 3-8.).

Regarding claim 4, Beeler in view of Bickel, Beeler2, Bansal discloses all the limitation of claim 1.
Beeler discloses determining a set of locations corresponding to one or more regions of facial tissue of the performer (column 2 lines 40 to 60, column 5 lines 1 to 35, column 8 lines 15 to 45, column 14 lines 50 to 65- Input data (e.g., position information defining positions on the subject, contour information defining contour features of the subject, or other suitable input data) corresponding to one or more poses performed by the subject may be computed from the images, and may be processed to generate a coarse-resolution facial model that mathematically defines the shape and motion of the underlying asset.
As used herein, a " coarse-resolution" facial model is a model that includes coarse-scale features common among the sample subjects used to create the generic model. For example, if the generic model is representative of a human face, the samples of human faces used to create the generic model will each include one nose, two eyes and a mouth.); and 
generating the first set of values based on the set of locations (column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions. 
Coarse-resolution meshed is generated based on the values of finer-scale detailed, do not included wrinkle details in finer-scale detailed.).

Regarding claim 5, see rejection on claim 14.

Regarding claim 6, Beeler in view of Bickel, Beeler2, Bansal discloses all the limitation of claim 1.
Beeler discloses wherein correcting the first geometric model comprises modifying a position of at least one vertex included in the first geometric model based on a corresponding value included in the first set of values (column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions.
column 4 line 35 to column 5 line 35 - include techniques for accurately capturing finer-scale details of a subject and reconstructing the finer-scale details in a CG version of the subject. For example,  pertain to techniques for capturing wrinkles on the face of a subject during a performance and reconstructing the wrinkles on a CG character created from the subject. transfer the finer-scale details during a real-time motion capture session. Capturing motion capture data when the performer enacts the facial expression in a motion capture.
Finer-scale detailed is generated that predicts a displacement map from the texture map. ).

Regarding claim 7, see rejection on claim 15. 

Regarding claim 8, Beeler in view of Bickel, Beeler2, Bansal discloses all the limitation of claim 7.
Beeler discloses wherein compositing the first machine learning model with the second machine learning model comprises computing a weighted sum of a first output generated by the first machine learning model and a second output generated by the second machine learning model based on a first set of weights (column 5 lines 45 to column 6 line 15, column 7 lines 5 to 30, column 8 lines 10 to 45 -  During training stage 110, multiple small patches of the images are identified that include the finer-scale details (e.g., wrinkles) that are to be added to an enhanced model during stage 120. From these patches, the training engine is taught to predict the shape of the finer-scale details (e.g., wrinkles) given the captured appearance in an image  with respect to FIGS. 3-8. Training stage 110 can create an enhancement function that the enhancement engine can use to apply the finer-scale details to a coarse-resolution facial model in performance capture and enhancement stage 120. Training stage 110 need only occur once, after which the enhancement data from the training stage can be applied to enhance coarse-resolution facial models of any number of different users. Animation system 200 also includes a coarse-resolution facial tracker 220 along with a training engine 222 and an enhancement engine 224, each of which can be stored within and executed by computer system 202. Coarse-resolution facial tracker 220 can be used to transfer facial expressions of subject 206 captured by image capture device 204 to a CG character. coarse-resolution facial tracker 220 can generate a coarse-resolution facial model 230 from an image of the face of subject 206 taken by camera 204. Coarse-resolution model 230 can be rendered and displayed on a display associated with computer system 202 as image 240. With this filter, training engine 400 can extract the medium-expression frequencies from the training mesh. Before doing so, however, in , training engine 400 ensures that the coarse-resolution mesh is compatible (FIG. 3, block 323).
column 14 lines 45 to column 15 lines 15 - shown in FIG. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions. It is an addition and sum can be read on.).

Regarding claim 9, see rejection on claim 16.

Regarding claim 11, see rejection on claim 20. 

Regarding claim 12, Beeler in view of Bickel, Beeler2, Bansal discloses all the limitation of claim 11.
Beeler discloses of capturing motion capture data when the performer enacts the first facial expression in a motion capture environment (column 4 line 35 to column 5 line 35 - include techniques for accurately capturing finer-scale details of a subject and reconstructing the finer-scale details in a CG version of the subject. For example,  pertain to techniques for capturing wrinkles on the face of a subject during a performance and reconstructing the wrinkles on a CG character created from the subject. transfer the finer-scale details during a real-time motion capture session. Capturing motion capture data when the performer enacts the facial expression in a motion capture. ), 
wherein the first geometric model is generated based on the motion capture data (column 4 line 35 to column 5 line 35 - include techniques for accurately capturing finer-scale details of a subject and reconstructing the finer-scale details in a CG version of the subject. For example,  pertain to techniques for capturing wrinkles on the face of a subject during a performance and reconstructing the wrinkles on a CG character created from the subject. transfer the finer-scale details during a real-time motion capture session. Capturing motion capture data when the performer enacts the facial expression in a motion capture.).

Regarding claim 13, Beeler in view of Bickel, Beeler2, Bansal discloses all the limitation of claim 11.
Beeler discloses determining a first set of locations corresponding to the one or more non-rigid portions of the facial area (column 5 lines 1 to 25 - Input data (e.g., position information defining positions on the subject, contour information defining contour features of the subject, or other suitable input data) corresponding to one or more poses performed by the subject may be computed from the images, and may be processed to generate a coarse-resolution facial model that mathematically defines the shape and motion of the underlying asset.); 
generating the first set of values based on the first set of locations (column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions. 
Coarse-resolution meshed is generated based on the values of finer-scale detailed, do not included wrinkle details in finer-scale detailed.); 
column 5 line 45 to column 6 line 10 -  During training stage 110, multiple small patches of the images are identified that include the finer-scale details (e.g., wrinkles) that are to be added to an enhanced model during stage 120. From these patches, the training engine is taught to predict the shape of the finer-scale details (e.g., wrinkles) given the captured appearance in an image  with respect to FIGS. 3-8. ); and 
generating the second set of values based on the second set of locations (column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions.  column 5 line 45 to column 6 line 10 -  During training stage 110, multiple small patches of the images are identified that include the finer-scale details (e.g., wrinkles) that are to be added to an enhanced model during stage 120. From these patches, the training engine is taught to predict the shape of the finer-scale details (e.g., wrinkles) given the captured appearance in an image  with respect to FIGS. 3-8.).

Regarding claim 14, Beeler in view of Bickel, Beeler2, Bansal discloses all the limitation of claim 11.
Beeler discloses wherein a first machine learning model is trained to generate values that correspond to the one or more non-rigid portions of the facial area based on a plurality of velocities associated with a plurality of locations within the one or more non-rigid portions of the facial area over a time interval (column 2 lines 40 to 60, column 5 lines 5 to 35, column 8 lines 15 to 45, column 14 lines 50 to 65  -  Input data (e.g., position information defining positions on the subject, contour information defining contour features of the subject, or other suitable input data) corresponding to one or more poses performed by the subject may be computed from the images, and may be processed to generate a coarse-resolution facial model that mathematically defines the shape and motion of the underlying asset, such as a computer-generated representation of the subject's face. In , the coarse-resolution facial model can be a statistical model, such as an adjustable three-dimensional numerical mesh. As used herein, a " coarse-resolution" facial model is a model that includes coarse-scale features common among the sample subjects used to create the generic model. For example, if the generic model is representative of a human face, the samples of human faces used to create the generic model will each include one nose, two eyes and a mouth.
The function is trained and generate values that correspond position information of the facial area based on motions associated with a plurality of positions within the facial area over a time interval, Fig. 12. ).

Regarding claim 15, Beeler in view of Bickel, Beeler2, Bansal discloses all the limitation of claim 11.
Beeler discloses the step of compositing a first machine learning model associated with the first facial expression with a second machine learning model associated with a second facial expressions to generate a prediction model that quantifies different secondary dynamics for different facial expressions (column 5 lines 45 to column 6 line 15, column 7 lines 5 to 30, column 8 lines 10 to 45 -  During training stage 110, multiple small patches of the images are identified that include the finer-scale details (e.g., wrinkles) that are to be added to an enhanced model during stage 120. From these patches, the training engine is taught to predict the shape of the finer-scale details (e.g., wrinkles) given the captured appearance in an image  with respect to FIGS. 3-8. Training stage 110 can create an enhancement function that the enhancement engine can use to apply the finer-scale details to a coarse-resolution facial model in performance capture and enhancement stage 120. Training stage 110 need only occur once, after which the enhancement data from the training stage can be applied to enhance coarse-resolution facial models of any number of different users. Animation system 200 also includes a coarse-resolution facial tracker 220 along with a training engine 222 and an enhancement engine 224, each of which can be stored within and executed by computer system 202. Coarse-resolution facial tracker 220 can be used to transfer facial expressions of subject 206 captured by image capture device 204 to a CG character. coarse-resolution facial tracker 220 can generate a coarse-resolution facial model 230 from an image of the face of subject 206 taken by camera 204. Coarse-resolution model 230 can be rendered and displayed on a display associated with computer system 202 as image 240. With this filter, training engine 400 can extract the medium-expression frequencies from the training mesh. Before doing so, however, in , training engine 400 ensures that the coarse-resolution mesh is compatible (FIG. 3, block 323).
column 14 lines 45 to column 15 lines 15 – as shown in FIG. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions.  Composition of training, (first and second) to generate a high-fidelity for different facial expression.).

Regarding claim 16, Beeler in view of Bickel, Beeler2, Bansal discloses all thel limitation of claim 15.
Beeler discloses including first machine learning model and second machine learning model (column 5 lines 45 to column 6 line 15, column 7 lines 5 to 30, column 8 lines 10 to 45 -  During training stage 110, multiple small patches of the images are identified that include the finer-scale details (e.g., wrinkles) that are to be added to an enhanced model during stage 120. From these patches, the training engine is taught to predict the shape of the finer-scale details (e.g., wrinkles) given the captured appearance in an image  with respect to FIGS. 3-8. Training stage 110 can create an enhancement function that the enhancement engine can use to apply the finer-scale details to a coarse-resolution facial model in performance capture and enhancement stage 120. Training stage 110 need only occur once, after which the enhancement data from the training stage can be applied to enhance coarse-resolution facial models of any number of different users. Animation system 200 also includes a coarse-resolution facial tracker 220 along with a training engine 222 and an enhancement engine 224, each of which can be stored within and executed by computer system 202. Coarse-resolution facial tracker 220 can be used to transfer facial expressions of subject 206 captured by image capture device 204 to a CG character. coarse-resolution facial tracker 220 can generate a coarse-resolution facial model 230 from an image of the face of subject 206 taken by camera 204. Coarse-resolution model 230 can be rendered and displayed on a display associated with computer system 202 as image 240. With this filter, training engine 400 can extract the medium-expression frequencies from the training mesh. Before doing so, however, in , training engine 400 ensures that the coarse-resolution mesh is compatible (FIG. 3, block 323).
column 14 lines 45 to column 15 lines 15 – as shown in FIG. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions.  Composition of training, (first and second) to generate a high-fidelity for different facial expression.);
generating a set of blendshapes corresponding to the second geometric model (column 1 line 40 to column 2 line 20, column 14 lines 45 to column 15 lines 5, Fig. 12 -  mesh models based on blendshapes, in real-time to achieve higher resolution facial fidelity. As shown in Fig. 12, the high-fidelity meshes are corresponds to the combine of finer-scale details and coarse-resolution meshes. ); 
generating a set of blendshape weights corresponding to the set of blendshapes (column 1 line 40 to column 2 line 20, column 14 lines 45 to column 15 lines 5, Fig. 12 -  mesh models based on blendshapes, in real-time to achieve higher resolution facial fidelity. As shown in Fig. 12, the high-fidelity meshes are corresponds to the combine of finer-scale details and coarse-resolution meshes.) ; and 
computing a weighted sum of a first output of the first model and a second output of the second model based on the set of blendshape weights (column 14 lines 45 to column 15 lines 15 - shown in FIG. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions. It is an addition and sum can be read on.).

Regarding claim 17, Beeler in view of Bickel, Beeler2, Bansal discloses all thel limitation of claim 11.
Beeler discloses wherein a first machine learning model is trained to generate the first set of values based on performance data that is captured when the performer is subjected to a range of loading conditions (column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions. When the performer smiles, there is a range of wrinkles.
Coarse-resolution meshed is generated based on the values of finer-scale detailed, do not included wrinkle details in finer-scale detailed.).

Regarding claim 18, Beeler in view of Bickel, Beeler2, Bansal discloses all thel limitation of claim 17.
Beeler discloses wherein the range of loading conditions includes a loading condition corresponding to zero loading (column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions. When the performer smiles, there is a range of wrinkles. Including no wrinkles.
Coarse-resolution meshed is generated based on the values of finer-scale detailed, do not included wrinkle details in finer-scale detailed.).

Regarding claim 19, Beeler in view of Bickel, Beeler2, Bansal discloses all thel limitation of claim 11.
Beeler discloses wherein the first set of values corresponds to one or more facial regions of the performer where secondary dynamics occur, and the second set of values corresponds to one or more facial regions of the performer where secondary dynamics do not occur ( column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions.  column 5 line 45 to column 6 line 10 -  During training stage 110, multiple small patches of the images are identified that include the finer-scale details (e.g., wrinkles) that are to be added to an enhanced model during stage 120. From these patches, the training engine is taught to predict the shape of the finer-scale details (e.g., wrinkles) given the captured appearance in an image  with respect to FIGS. 3-8.
column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 25 to 65 - Finer-scale detailed is generated that predicts a displacement map from the texture map. Coarse-resolution meshed is generated based on the values of finer-scale detailed, do not included wrinkle details in finer-scale detailed.
column 14 lines 45 to column 15 lines 15 - shown in FIG. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions.  ).	

Regarding claim 20,  Beeler discloses a system, comprising: a memory storing a software application (column 15 lines 10 to 30 - a system includes a memory storing an application.); and 
a processor that, when executing the software application, is configured to perform the steps of (column 15 lines 10 to 30 - a processor executed by an application to perform the steps of .): 
generating a first geometric model of a first facial expression made by a performer during a performance, wherein the first geometric model includes a first level of secondary dynamics (column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions.
Finer-scale detailed is generated that predicts a displacement map from the texture map. ), 	
generating a first set of values that correspond to one or more non-rigid portions of a facial area associated with the performer based on a second set of values that correspond to one or more rigid portions of the facial area (column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 45 to column 15 lines 15 - As shown in Fig. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions.  column 5 line 45 to column 6 line 10 -  During training stage 110, multiple small patches of the images are identified that include the finer-scale details (e.g., wrinkles) that are to be added to an enhanced model during stage 120. From these patches, the training engine is taught to predict the shape of the finer-scale details (e.g., wrinkles) given the captured appearance in an image  with respect to FIGS. 3-8.
Coarse-resolution meshed is generated based on the values of finer-scale detailed, do not included wrinkle details in finer-scale detailed. ), 
correcting the first geometric model based on the first set of values to generate a second geometric model that includes a second of secondary dynamics ( column 2 lines 10 to 30, column 6 lines 40 to 60, column 14 lines 25 to 65 - 
Finer-scale detailed is generated that predicts a displacement map from the texture map.
Coarse-resolution meshed is generated based on the values of finer-scale detailed, do not included wrinkle details in finer-scale detailed.
column 14 lines 45 to column 15 lines 15 - shown in FIG. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions. 
), and 
generating a computer animation that is based on the second geometric model and depicts the first facial expression having the second of secondary dynamics ( column 14 lines 45 to column 15 lines 15 - shown in FIG. 12 are coarseresolution meshes 1212, 1214, 1216 and 1218 that correrespond to each of the images in the figure directly above the meshes and high-fidelity meshes 1222, 1224, 1226 and 1228 that have had finer-scale details added to the meshes in accordance with embodiments of the disclosure. As shown in FIG. 12, the coarse-resolution meshes generally do not include wrinkle details for any of the expressions while the high-fidelity meshes include wrinkle-details for each of the expressions. It is an addition and sum can be read on
As sown in Fig 12, the animation is shown. ).
Beeler discloses secondary dynamic.
	However Beeler does not discloses a second level of secondary dynamic.
	Bickel discloses a second level of secondary dynamic (column 3 lines 15 to 60 - As shown in Fig. 1, the model of Final skin “second level” is based on the acquisition and optimization of the obtained facial expressions model.).

However Beeler in view of Bickel do not disclose the first facial expression in the first geometric model ; a second geometric model of the first facial expression, wherein the first facial expression in the second geometric model ; that are caused by one or more external forces on the performer. 
Beeler2 discloses the first facial expression in the first geometric model ([0102], Fig. 7A  - obtain one or more three-dimensional shapes of a facial expression.)
a second geometric model of the first facial expression, wherein the first facial expression in the second geometric model ([0104] to [0106], Fig. 7A  - Generate an anatomically constrained model of the facial expression based on the obtained one or more three-dimensional shapes of a facial expression model.)
that are caused by one or more external forces on the performer ([0056] - caused by external forces and secondary motion.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Beeler in view of Bickel do not disclose the first facial expression in the first geometric model ; a second geometric model of the first facial expression, wherein the first facial expression in the second geometric model ; that are caused by one or more external forces on the performer as taught by Beeler2. The motivation for doing so more detail can be provided as taught by Beeler2 in paragraph(s) [0003]. 

Bansal discloses values that quantify effects of the one or more external forces on the portions ([0027] - the payment platform 200 or the external apparatus 206 may be shaken, rotated repeatedly, or taken through some other physical maneuver or pattern to set a flag that is read by the monitor 203 to indicate that the user is under duress. The monitor 203 may be preprogrammed with one or more motions that, if performed within a certain time period of an attempted transaction, will send an override message either explicitly, or by substituting a biometric reading that is known to cause a failed condition. The monitor 203 may send a pulse reading of 150 when the known threshold is 100.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Beeler in view of Bickel, Beeler2 with values that quantify effects of the one or more external forces on the portions as taught by Bansal. The motivation for doing so to prevent unwanted behavior as taught by Bansal in paragraph(s) [0002]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beeler et al. (Patent: US 9,865,072 B2) in view of Bickel et al. (Patent: US 9,082,222 B2), Beeler et al., Beeler2,  (Publication: 2017/0091529 A1 ), Bansal et al. (Publication: 2018/0174146 A1) and Sheth (Publication: 2020/0134898).

Regarding claim 10, Beeler in view of Bickel, Beeler2, Bansal discloses all the limitation of claim 1 including first geometric model
However Beeler in view of Bickel, Beeler2, Bansal do not disclose wherein the model comprises a triangulated mesh of three-dimensional vertices or a three-dimensional point cloud.
Sheth discloses wherein the model comprises a triangulated mesh of three-dimensional vertices or a three-dimensional point cloud ([0015] - 3D models represents geometric entities such as triangles, lines, and curved surface.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Beeler in view of Bickel, Beeler2, Bansal with wherein the model comprises a triangulated mesh of three-dimensional vertices or a three-dimensional point cloud as taught by Sheth. The motivation for doing so the complexity of rendering can be reduced as taught by Sheth in paragraph(s) [0002]. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “However, the cited portions of Beeler2 are silent with respect to quantifying the effects of the external forces on non-rigid portions of a facial area associated with a performer. Accordingly, Applicant submits that the cited portions of Beeler2 cannot be properly 

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bansal reference.  
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 
Regarding claims 2 – 10 and 12 - 19, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 11, and 20 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 11, and 20 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ming Wu/
Primary Examiner, Art Unit 2616